Case 1:18-cv-01832-JRS-MPB Document 33 Filed 02/15/19 Page 1 of 2 PageID #: 185




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 CHRISTOPHER KAPS,                               )
                                                 )
         Plaintiff,                              )
                                                 )
         vs.                                     )       Cause No. 1:18-cv-01832-JRS-MPB
                                                 )
 TJ BRAY, AMY MARTINEZ,                          )
 TIM LEATH, MIKE STEVENS                         )
 CARRIER CORPORATION,                            )
                                                 )
         Defendants.                             )

                            PLAINTIFF'S PRELIMINARY WITNESS LIST

         COME NOW, the plaintiff, by counsel, and hereby submits the following list of witnesses of

 which some, but not necessarily all, may be called to testify at the trial of the above-captioned matter

 subject to the provision that investigation is incomplete and continuing. Plaintiff reserves the right to

 amend this list as discovery proceeds:

         1. Plaintiff;
         2. Defendants and owners of the company;
         3. Employees and independent contractors, present and prior, including officers, office
               personnel;
         4. Any and all witness listed on the Defendant's Witness List.
         5. Economist, undetermined at this time;
         6. All persons necessary to identify and authenticate any exhibit to this case;
         7. Julie Martin’s relatives; friends; neighbors; co-workers; and others who are familiar with
               the plaintiff;
         8. Any and all witnesses whose purpose is rebuttal and/or impeachment;
         9. Any witnesses revealed in any discovery done in this case;
         10. Any and all witnesses discovered between now and the time of trial.

                                                         Respectfully submitted:


                                                                                                        1
Case 1:18-cv-01832-JRS-MPB Document 33 Filed 02/15/19 Page 2 of 2 PageID #: 186




                                                        /s/John Robert Panico
                                                        PANICO LAW LLC
                                                        9465 Counselors Row, Suite 200
                                                        Indianapolis, IN 46240
                                                        (317) 759-7464
                                                        jpanico@discriminationlawgroup.com

                                                        Counsel for Plaintiff


                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 15th day of February 2019, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
 to counsel of record. Parties may access this filing through the Court’s system

                                                        /s/John Robert Panico




                                                                                                      2
